Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Claims 26-49 are allowed.
Claims 1-25 are cancelled.

Reason for Allowance:
The following is an examiner's statement of reasons for allowance:
In interpreting the claims, in light of the specification the Examiner finds the claimed invention to be patentably distinct from the prior art of record.

Smith et al. (U.S. Patent Application: 20190349426) teaches The Internet can be configured to provide communications to a large number of Internet-of-Things (IoT) devices. Devices can be designed to address the need for network layers, from central servers, through gateways, down to edge devices, to grow unhindered, to discover and make accessible connected resources, and to support the ability to hide and compartmentalize connected resources. Network protocols can be part of the fabric supporting human accessible services that operate regardless of location, time, or space. Innovations can include service delivery and associated infrastructure, such as hardware and software. Services may be provided in accordance with specified Quality of Service (QoS) terms. The use of IoT devices and networks can be included in a heterogeneous network of connectivity including wired and wireless technologies. (See Abstract)

Li et al.  (U.S. Patent Application:  20190014117) teaches Various systems and methods of scalable and secure resource isolation and sharing for Internet of Things (IoT) networks, are described. Techniques for requesting inter-domain resource access and enabling resource sharing with use of an inter domain token are also described. In an example, communications in an IoT network to establish connectivity between a first device in a first domain and a second device in a second domain may include: receiving, from the first device at a collaboration cloud service, a request to access a resource of the second device; requesting and receiving, from an authorization provider, an inter-domain authorization token; and requesting, from the second device, access to the resource using the inter-domain authorization token; communications from the first device to access the second device are then performed between the first device and the second device based on a session key obtained with the inter-domain authorization token. (abstract)

Thummalapalli et al (U.S. Patent Application: 20190306242) teaches Techniques for management of Internet of Things (IOT) devices are disclosed. IOT devices may be manufactured with a pre-installed software development kit (SDK) (e.g., in firmware or other storage). At initial startup time (e.g., after device placement), IOT devices may execute the firmware code as provided by the SDK to connect to a corporate network or other network-based control environment, such as a cloud-based service provider infrastructure. Once connected, IOT devices may participate in enterprise computing applications as a consumer or provider of information. Updates to IOT devices and their SDKs may be periodically provided. Virtual IOT devices may be used as placeholders or emulators for unavailable or future IOT devices, such that enterprise applications may be configured and executed without an actual physical IOT device in existence. Virtual IOT devices may also be used to assist with overall device provisioning. (abstract).

Zheng et al (U.S. Patent Application: 20130288645) teaches The present disclosure proposes a method and apparatuses for geographical zone based radio resource management. The geographical zone based radio resource management method adapted for a control node would receive from a user equipment a request to communicate in a Device to Device (D2D) mode of communication. The control node would validate the user equipment according to a geographical zone in which the user equipment is located in response to the request of the user equipment to communicate in the D2D mode, wherein the geographical zone is formed by at least three control nodes. The control node would then notify the user equipment whether the user equipment may communicate in the D2D mode after the user equipment is authorized. (abstract).


However, the prior art of records fail to teach or suggest individually or in combination:
A device, comprising: processing circuitry; communications circuitry configured to: perform communications with a second device; and perform communications with a first remote service associated with the device; and a memory device including instructions embodied thereon, wherein the instructions, which when executed by the processing circuitry, configure the processing circuitry to perform operations to: obtain information, from the second device, to communicate with a second remote service associated with the second device; provide the information, from the device to the first remote service, wherein in response to the information the first remote service initiates a validation procedure with the second remote service; obtain service validation information from the second device, wherein the service validation information is provided from the second remote service to the second device in response to the first remote service initiating the validation procedure with the second remote service; and provide the service validation information from the device to the first remote service, wherein the service validation information is used by the first remote service to enable a validated connection between the first remote service and the second remote service, wherein the validated connection is established to communicate data or commands between the device and the second device via the first and second remote services.

Dependent claims 27-37 are further limits allowed independent claim 26; therefore, they are also allowed.
Similarly, the prior art of records fail to teach or suggest individually or in combination as set forth in independent Claim 38.
Dependent claims 39-49 further limits allowed independent claim 37; therefore, they are also allowed.

Accordingly, claims 26-49 are allowed because of the combination of other limitations and the limitations listed above.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submission should clearly labeled “Comments on statement of Reason for Allowance”.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NORMIN ABEDIN whose telephone number is (571)270-5970.  The examiner can normally be reached on Monday to Friday from 10 am to 6 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vivek Srivastava can be reached on 5712727304.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/NORMIN ABEDIN/Primary Examiner, Art Unit 2449